—In an action to recover damages for personal injuries, the defendants Richard Gissentanner and Marcia MacEntee s/h/a Marcia Mentee appeal from an order of the Supreme Court, Kings County (Kramer, J.), dated February 4, 1999, which denied their motion to vacate an order of the same court dated October 1, 1998, granting the plaintiff’s motion, in effect, to restore the action to the trial calendar, upon their default in responding to that motion.
Ordered that the appeal is dismissed, with costs to the appellants.
In light of our determination in McLeod v Seumaobo (271 AD2d 582 [decided herewith]) dismissing the action against the appellants on the merits, this appeal is dismissed as academic. Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.